DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2018/025680 filed on April 20, 2018 which claim priority from U.S. Provisional Application No. 62/479,759, filed on March 31, 2017. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a natural phenomenowithout significantly more. 
The claims recite a method for predicting overall survival (OS) and progression free survival (PFS) of a subject having cancer, said method comprising determining the size of circulating cells in a biological sample from a first subject having cancer, and comparing the results with a second subject having cancer, wherein the OS and PFS of the subject with larger-sized cells is predicted to be less than the OS and PFS of the subject having smaller-sized cells.
This judicial exception is not integrated into a practical application because the claims of the instant application are directed to non-statutory subject matter because it is not a patent-eligible practical application of a law of nature.  The claims are directed to a naturally occurring correlation between survival of cancer and the size of circulating cells in a biological sample from a first subject having cancer.  The combination of steps recited in the claims taken as a whole, including the steps of determining the size of circulating cells in a biological sample from a subject having cancer to predict overall survival (OS) and progression free survival (PFS) of a subject having cancer, are not sufficient to qualify as a patent-eligible practical application as the claim covers every substantial practical application of the correlation.  Even though Applicant has discovered the correlation between predicting overall survival (OS) and progression free survival (PFS) of a subject having cancer and the size of circulating cells in a biological sample from a subject having cancer, and thus takes a human action to trigger the manifestation of the correlation, the correlation exists in principle apart from any human action.  Thus the size of circulating cells in a biological sample from a subject having cancer is a natural phenomenon or a naturally occurring correlation.
A natural principle is the handiwork of nature and occurs without the hand of man. For example, the disinfecting property of sunlight is a natural principle. The relationship between blood glucose levels and diabetes is a natural principle. A correlation that occurs naturally when a man-made product, such as a drug, interacts with a naturally occurring substance, such as blood, is also considered a natural principle because, while it takes a human action to trigger a manifestation of the correlation, the correlation exists in principle apart from any human action. These are illustrative examples and are not intended to be limiting or exclusive. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For this analysis, the claims focus on a natural principle since the natural principle is a limiting element or step. Thus the claims are not directed to a practical application of the natural principle that amounts to substantially more than the natural principle itself.  
Eligibility Step 2B: Whether a claim amounts to significantly more.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include additional elements/steps or a combination of elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied to ensure that the claims amount to significantly more than the natural principle itself.  
A claim that focuses on the use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. The analysis turns on whether the claim has added enough to show a practical application. See id. at 1968. In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient. See id. at 1965, 1971.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  A claim with steps that add something of significance to the natural laws themselves would be eligible because it would confine its reach to particular patent-eligible applications of those laws, such as a typical patent on a new drug (including associated method claims) or a new way of using an existing drug. See id. at 1971; see also 35 U.S.C. 100(b). In other words, the claim must be limited so that it does not preempt the natural principle being recited by covering every substantial practical application of that principle. The process must have additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself. See id. at 1968.
In the instant case, the claims are only drawn to the natural correlation between the size of circulating cells in a biological sample from a cancer patient and overall survival and progression free survival and the claims do not require any further steps that integrate the recited judicial exceptions into a practical application of the exception.
For these reasons, when the claims are considered as a whole, the claims do not recite anything significantly more than a judicial exception and therefore are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 contains the trademark/trade name CellSieve™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a biological assay and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (PNAS, 2014, vol. 111, no. 9, pages 3514-3519).
Claims 1-19 of the instant application claim a method for predicting overall survival (OS) and progression free survival (PFS) of a subject having cancer, said method comprising determining the size of circulating cells in a biological sample from a first subject having cancer, and comparing the results with a second subject having cancer, wherein the OS and PFS of the subject with larger-sized cells is predicted to be less than the OS and PFS of the subject having smaller-sized cells.
Adams et al. teaches that there are highly differentiated giant circulating (macrophage-like) cells isolated from the peripheral blood of patients with breast, prostate, or pancreatic cancer (page 3514).  Adams teaches that these cells were isolated using a low-pressure filtration system equipped with precision microfilters, allowing histological identification of cellular morphology (page 3514).  Adams teaches that these cells are termed circulating cancer-associated macrophage-like cells (CAML) (page 3514).  Adams teaches that this cell population is not detected in healthy individuals and thus serves as an immune response to cancer presence and of cancer aggressiveness (page 314).  
Adams teaches that giant fused macrophages are CAMLs of myeloid lineage presenting with enlarged nuclei, are CD45+ and exhibit cytoplasmic staining by cytokeratin 8, 18 and 19 and epithelial cell adhesion molecule (EpCAM) (page 3515).  Adams teaches that the CAMLs were identified as a single cell with an enlarged nuclear profile (14-64 m in diameter) (page 3518).  Adams reports that the CAMLs have various shapes including amorphous, oblong, spindle-shaped, round, and tadpole shaped (Figure 1 page 3515).  Adams further reports that CAMLs are CD14+/CD11c+, have multiple individual nuclei, and fused nucleoli are also common (page 3515).
Adams teaches that the detection of these cells in the peripheral blood of patients with advanced cancer may serve as an independent prognostic indicator of cancer progression (page 3515).  Adams teaches that CAMLs provide a robust indicator of invasive cancer (page 3517).  Adams teaches that peripheral blood samples from 79 cancer patients were collected and analyzed using the CellSieve low-flow microfiltration procedure to isolate CAMLs (pages 3517-3518). Adams teaches that patients examined were in stages I through IV and unknown stages, having breast, pancreatic and prostate cancer (page 3516).  
Adams teaches that CAMLs contain engulfed material from the site of the tumor (page 3516).  Adams further teaches that CAMLs interact with CTCs which originate at a tumor cite and circulate in the peripheral blood and have the ability to seed metastatic sites. (page 3516).  Adams teaches that patients with metastatic disease have CAMLs bound to CTCs as well as CAMLs engulfed cells that appeared to have an epithelial phenotype (page 3517).
Thus Adams teaches determining the presence of CAMLs in a biological sample from subjects having cancer.  
Adams does not specifically teach predicting survival and progression free survival based on the size of the CAMLs.
However, Adams teaches that in patients with metastatic disease and thus having poor prognostic outcomes, the CAMLs interact with CTCs and are engulfed cells that appeared to have an epithelial phenotype.  Thus based on the teachings of Adams, it is apparent that CAMLs in cancer patients with progressive disease are larger due to their attachment to CTCs and engulfed appearance.  Thus prior to the effective filing date, it would have been obvious to a person of ordinary skill in the art that patients with larger CAMLs would have a poorer prognosis as compared to patients with smaller CAMLs since patients with metastatic disease and thus have poor prognosis have been found to have large CAMLs.  Thus predicting overall survival and progression free survival based on the size of CAMLs is rendered obvious in view of the teachings of Adams.
Claim 4 is rendered obvious since Adams teaches analysis of HER-2 by FISH Probe which will allow visualization of CEP17 dots associated with HER-2.  Moreover, determining the amount of time of OS or PFS would be within the skill of an ordinary artisan practicing the invention.  Thus in the absence of secondary considerations claims 5 and 6 of the instant application are rendered obvious.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-19 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM